Title: To James Madison from Mr. L’Hospital, 10 August 1802 (Abstract)
From: L’Hospital
To: Madison, James


10 August 1802, Le Havre. Transmits a number of registers, certificates, and other ship’s papers delivered to his office of ships sold at Le Havre and currently sailing under French flags: the ship James and William of Portsmouth, New Hampshire; the ship Boston Packett of Nantucket; the ship Elizabeth of New York; and the brig Reunion of Charleston. Includes also the register of the brig Felicity of Baltimore, “cast away in last Dber. on this coast.” Requests JM to give orders to cancel the bonds of the aforesaid ships.
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 2 pp. L’Hospital signed as “Chancelor of the commal. agency of the United States” for Peter Dobell, the U.S. commercial agent at Le Havre.



   
   A full transcription of this document has been added to the digital edition.

